PEARSON, Judge.
This is an appeal from a final judgment for appellee against the appellant-garnishee. We are presented five assignments of error which read as follows:
“(1) That the Court erred in the entry of the final judgment for plaintiff’s assignee against the garnishee, which judgment was dated February 3, 1958 wherein judgment was found in favor of the plaintiff’s assignee against the garnishee above named.
“(2) That the court erred in admitting into evidence testimony which did not deal with the issues as framed by the answer of the garnishee and plaintiff’s traverse filed thereto.
“(3) That the Court erroneously inquired into a transaction between the garnishee and a third party which transaction took place prior to the service of the writ of granishment upon the garnishee.
" (4) That the Court erroneously considered and ruled upon the propriety of a transfer of defendant’s funds by the garnishee to a third party before the writ of garnishment was served upon the garnishee.
“(5) That the Court erroneously considered matters which did not deal with whether the garnishee was indebted to the defendant at the time the writ of garnishment was served upon it or at any time subsequent thereto to the filing of the answer by the garnishee.”
It will be readily noted that of these assignments only those numbered “1” and “2” refer to a ruling or order of the trial court. 31 F.S.A. Rule 3.5(c) of the Florida Appellate Rules provides:
“Contents. The assignments of error shall point out clearly and distinctly all alleged errors of the lower court relied on for reversal. Where the alleged errors are based on orders, evidence or charges such matters shall be specifically referred to, and where based on a motion for new trial, the grounds relied on shall be pointed out.”
Even though not required to do so, we have in this case considered the briefs and record carefully and find that there was sufficient evidence before the court upon which to sustain the judgment. Also, we do not find that the trial judge committed re*618versible error upon any ruling admitting evidence to which timely objection was made.
Affirmed.
CARROLL, CHAS., C. J., and HORTON, J., concur.